Hill, J.
Where a bill of exceptions fails to show any service thereof upon the opposite party or his counsel, or any acknowledgment or waiver of service, and the only showing as to service is an affidavit accompanying the brief of counsel for plaintiffs in error, to the effect that, within the time required by law, he forwarded by registered mail to the address of counsel for defendant in error a copy of the bill of exceptions and received a return registry receipt therefor signed by an agent of such counsel (which receipt is attached to the affidavit), the writ of error will be dismissed. Civil Code, § 6160; Albritton v. Tygart, 139 Ga. 231 (77 S. E. 28).

Writ of error dismissed.


All the Justices concur.